DETAILED ACTION
1.	 Claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1,9 and 17 as a whole closest art of record failed to teach or suggest among other thing: 
“generating a genetic risk profile for the plurality of genetic variants, wherein: (i) the genetic risk profile comprises one or more per-chromosome profile segments each associated with a chromosome of the plurality of chromosomes, and (ii) each per-chromosome profile segment of the one or more per-chromosome profile segments that is associated with a respective chromosome of the plurality of chromosomes comprises each per-variant genetic risk score for a genetic variant in a subset of the plurality of genetic variants that is associated with the respective chromosome; and performing one or more prediction-based actions based on the genetic risk profile.;”

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.    Below are references that teach some limitations of the claims1,9 and 17 but are lack the teaching of the limitations mentioned above:
i.	“CANCER POLYGENIC RISK SCORE” US20190345566, published on 11/14/2019, to KHERA et al., disclosed:
FIG. 50. Predicted versus observed prevalence of breast cancer according to genome-wide polygenic score percentile. For each individual within the UK Biobank testing dataset, the predicted probability of disease was calculated using a logistic regression model with only the genome-wide polygenic score (GPS) as a predictor. The predicted prevalence of disease within each percentile bin of the GPS distribution was calculated as the average predicted probability of all individuals within that bin (see [0067]). Table 13 Example of genetic risk score calculation. The number of coronary artery disease risk alleles was multiplied by a weighted risk estimate (natural logarithm of the published odds ratio) for each genetic variant. For example, the 2011 CARDIoGRAM Consortium analysis noted that the ‘A’ allele of rs599839 at the SORT1 locus was associated with an odds ratio of 1.11 for coronary artery disease. The weight of the variant is expressed as the natural logarithm of 1.11 (0.104) in calculated the genetic risk score. The WGHS participant represented here harbored the risk allele on one of her two chromosomes. The contribution of this variant to her risk score is thus 1*0.104=0.104. These values were summed across all variants. This WGHS study participant harbored 48 of a possible 88 risk alleles, corresponding to a genetic risk score of 4.187 (90th percentile of the cohort) (see [0566]).
ii.	“SYSTEMS AND METHODS FOR MEASURING OBESITY USING METABOLOME ANALYSIS” WO 2019195638, published on 10/10/20129, to CIRULLI ELIZABETH et al., disclosed: 
First, metabolites that could distinguish individuals with different BMI 
polygenic risk scores or MC4R variant carriers were searched. Linear regression showed no significant associations between any single metabolites and polygenic risk or MC4R carrier status either in the entire population or in only the obese individuals. This result implies that metabolites are unlikely to be intermediate phenotypes that explain the underlying genetics of obesity. To check for more specific signals beyond the compiled polygenic risk score, separate analyses of each of the 97 variants that are used to calculate the polygenic risk score were also performed. In summary, although it is known that there is a strong genetic component to metabolite levels, most of the metabolic perturbations that occur in the obese state are a response to obesity as opposed to shared genetic mechanisms (see[0566]]) 
iii.	“GENETIC ANALYSIS” WO 2011/038155, published on 03/31/2011 to Colby et al., disclosed: 
	a method of determining an overall genetic health score of a non-human organism involving:  identifying a set of genetic variants in an organism; calculating at least two organ system scores by calculating the predisposition or carrier status of the organism for at least two phenotypes related to each organ system, where the predisposition or carrier status is based on the set of genetic variants; combining the at least two organ system scores to obtain an overall genetic health score; and reporting the overall genetic health score(see Abstract , [004]-[005]) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 










Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699